Case 1:21-cr-00215-ER Document 21 Filed 04/16/21 Page 1of1

 

 

USDC SDNY

DOCUMENT

ELECTRONICALLY FILED
DOCH . CALHOUN & LAWRENCE, LLP

“DATE FILED: ATTORNEYS AT LAW

81 MAIN STREET
SUITE 504
WHITE PLAINS, NEW YORK IOGOI
CLINTON W, CALHOUN, IIi* (914) 946-5900

KERRY A. LAWRENCE®**

FAX (914) 946-5906

*ALSO ADMITTED IN VA & DC
**ALSO AOMITTED IN CT

April 16, 2021

The. application is Aenea .

iano

VIA ECF
Honorable Edgardo Ramos denied. °
United States District Judge ZS

United States Courthouse
Thurgood Marshall Edgardo Ramos, 'U.S.D. J.

40 Foley Square
New York, NY 10007 New York, New York 10007

 

Re: United States v. Eric Malley
21 Cr. 215 (ER)

Dear Judge Ramos:

I am writing to seek permission for Eric Malley to travel from his home in Connecticut to
St. Louis, Missouri, from either Tuesday, April 20, 2021, through Thursday, April 22, 2021, or
Wednesday, April 21, 2021, through Friday, April 23, 2021, to accompany his daughter to visit
Washington University. Mr. Malley is still awaiting a schedule from the University. If
approved, Mr, Malley will notify his Pretrial Service Officer of the travel itinerary.

Mr. Malley is a single parent and his daughter has been accepted to Washington
University and is scheduled to visit the school as an admitted senior. Mr. Malley’s Pretrial
Service Officer, Elizabeth Ogilvie, has approved to request to travel. Assistant United States
Attorney Elizabeth Hanft takes no position on the request.

Thank you for Your Honor’s consideration of this request.

Respectfully submitted,

Levy pr. Cece

Kerry A. Lawrence

KAL/kvm
ce: AUSA Elizabeth Hanft (via ecf and e-mail)

 
